 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6
     KEVIN FERRELL, et al.,                              Case No. 1:19-cv-00332-LJO-SAB
 7
                    Plaintiffs,                          ORDER CONTINUING MANDATORY
 8                                                       SCHEDULING CONFERENCE TO JULY
             v.                                          29, 2019
 9
     BUCKINGHAM PROPERTY                                 (ECF No. 12)
10   MANAGEMENT,

11                  Defendant.

12

13          On March 29, 2019, the Court continued the mandatory scheduling conference to May

14 14, 2019, due to ongoing settlement negotiations, and ordered the parties to either file a joint

15 scheduling report or a joint status report regarding the status of the case prior to the conference.

16 (ECF No. 11.) On May 9, 2019, the parties filed a joint status report describing ongoing

17 settlement negotiations, and stipulating to a further continuance of the scheduling conference.

18 (ECF No. 12.)

19          Pursuant to the joint status report and the parties’ stipulation, the mandatory scheduling

20 conference, currently set for May 14, 2019, is HEREBY CONTINUED to July 29, 2019, at 3:45

21 p.m. in Courtroom 9. IT IS FURTHER ORDERED that the parties shall file either a joint

22 scheduling report, or if a further continuance of the mandatory scheduling conference is desired,

23 a joint status report, seven (7) days prior to the scheduling conference.

24
     IT IS SO ORDERED.
25

26 Dated:      May 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
